Citation Nr: 0619221	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In a May 2006 Informal Hearing Presentation, the veteran's 
accredited representative raises the issues of entitlement to 
service connection for depression, and entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  As these claims have not been adjudicated, 
they are referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include records in the 
custody of a federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  Although the record contains a March 2000 
letter notifying the veteran that he had been awarded 
disability benefits from the Social Security Administration 
(SSA), there is no indication that VA has attempted to obtain 
the veteran's SSA disability records.  Because the SSA 
records could be relevant to adjudication of the issue of 
entitlement to an increased rating for PTSD, appropriate 
action is necessary to obtain any such records before the 
Board may properly proceed with appellate review.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

Although a September 4, 1987 compensation and pension 
examination by Dr. C. is listed among the documents reviewed 
in preparation for a July 2002 VA examination, upon review of 
the record, the Board finds this date to be in error as Dr. C 
conducted a compensation and pension examination of the 
veteran on September 4, 1997.  Additional references are made 
to the veteran's 1987 psychiatric hospitalization at the St. 
Louis VA Medical Center (VAMC).  However, a June 2001 request 
to the St. Louis VAMC for records from January 1980 to 
November 1996 returned no evidence from the relevant time 
period.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date of such a benefit.  
Therefore, the claim must be remanded in order to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the veteran's 
records from SSA pertaining to any 
disability adjudication, to include any 
administrative decisions and any evidence 
relied upon in rendering the decision(s).  
If any of the above records are not 
available, that fact should be 
specifically noted in the claims folder.  
If records sought are not obtained, the RO 
should provide proper notification in 
compliance with 38 C.F.R. § 3.159(e)(1).  

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

